DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 8, 10, 15, 17, and 19 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Yu et al. (US 20170301650 A1; Yu).
Regarding claim 1, Yu discloses a method for forming a package structure, comprising: forming a plurality of conductive structures  (Fig. 23,66; ¶43) in a carrier substrate (Fig. 23,68; ¶43); forming a redistribution structure over (Fig. 23, 26/28/31/32; ¶41) the carrier substrate, wherein the redistribution structure has a plurality of polymer-containing layers (Fig. 23, 28/32; ¶16,18,41) and a plurality of conductive features (Fig. 23, 26/31; ¶15-18,41) ; bonding a plurality of chip structures (Fig. 23, 136; ¶42) over the redistribution structure; forming a protective layer (Fig. 23, 44; ¶31) over the redistribution structure to surround the chip structures; and forming a plurality of conductive connectors (Fig. 60; ¶43) over a surface of the carrier substrate, wherein the carrier substrate is between the redistribution structure and the conductive connectors.

Regarding claim 3, Yu discloses the method for forming a package structure as claimed in claim 1, further comprising thinning the carrier substrate  (Fig. 22,68; ¶43) to expose the conductive structures (Fig. 23,66; ¶43) before the conductive connectors are formed.  
Regarding claim 4, Yu discloses the method for forming a package structure as claimed in claim 1, wherein the carrier substrate (Fig. 22,68; ¶40) is made of a semiconductor material.  
	Regarding claim 8, Yu discloses the method for forming a package structure as claimed in claim 1, further comprising forming a second redistribution structure  (Fig. 23, 24/59; ¶38) over the surface of the carrier substrate  (Fig. 23, 68; ¶40) before the conductive connectors  (Fig. 23,60; ¶40) are formed, wherein the carrier substrate (Fig. 23, 68; ¶40) is between the redistribution structure (Fig. 23, 26/28/31/32; ¶41) and the second redistribution structures (Fig. 23, 24/59; ¶38).  
	Regarding claim 10, Yu discloses the method for forming a package structure as claimed in claim 1, further comprising grinding the protective layer (Fig. 21, 44; ¶42)  
 to expose at least one of the chip structures. (Fig. 21, 136; ¶42)  
Regarding claim 15, Yu discloses a package structure, comprising: a reinforced plate (Fig. 23,68; ¶43); a plurality of conductive structures (Fig. 23,66; ¶43) penetrating through the reinforced plate; a redistribution structure (Fig. 23, 26/28/31/32; ¶41) over the reinforced plate, wherein the redistribution structure comprises a plurality of polymer-containing layers (Fig. 23, 28/32; ¶16,18,41) and a plurality of conductive features (Fig. 23, 26/31; ¶15-18,41); a plurality of chip structures  (Fig. 23, 136; ¶42)  over the redistribution structure; a protective layer surrounding the chip structures (Fig. 
	Regarding claim 17, Yu discloses the package structure as claimed in claim 15, further comprising a second redistribution structure (Fig. 23, 24/59; ¶38), wherein the second redistribution structure is between the reinforced plate (Fig. 23,68; ¶43) and the conductive connectors.(Fig. 60; ¶43) 
Regarding claim 19, Yu discloses the package structure as claimed in claim 15, wherein the reinforced plate (Fig. 23,68; ¶43) is substantially as wide as the redistribution structure (Fig. 23, 26/28/31/32; ¶41) .
	The limitation, "substantially as wide as the redistribution structure" is interpreted to mean at least close to the same width as the RDL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 20170301650 A1; Yu) in view of Bhagavat et al. (US20190326273 A1; Bh).
Regarding claim 2, Yu discloses the method for forming a package structure as claimed in claim 1, but is silent on further comprising bonding the conductive connectors to a package substrate.  
Bh discloses a similar device where conductive connectors (Fig. 4, 130; ¶28) are bonded to a package substrate (Fig. 4, 120; ¶28)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to bond the conductive connectors to a package substrate for electrically connecting chips to a circuit board.
Regarding claim 6, Yu discloses the method for forming a package structure as claimed in claim 1, but is silent on wherein the carrier substrate is made of a dielectric material.  
	Bh discloses a carrier substrate that is typical interposer materials such as a dielectric material (Fig. 4, 125; ¶28)	Before the effective filing date it would have been obvious to one having ordinary skill in the art to make the carrier substrate of a dielectric material for using a known material suitable for its intended purpose in the art.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 20170301650 A1; Yu) in view of Lin et al. (US 20200161242 A1; Lin).
Regarding claim 5, Yu discloses the method for forming a package structure as claimed in claim 4, but is silent on further comprising forming a dielectric layer in the carrier substrate before the conductive structures are formed, wherein the dielectric layer electrically isolates the carrier substrate and the conductive structures.  

Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to add a dielectric layer between the metal and the substrate to prevent diffusion between layers.
Claim 5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 20170301650 A1; Yu) in view of Dabral et al. (US 20200204067 A1; Da).
Regarding claim 7, Yu discloses the method for forming a package structure as claimed in claim 1, further comprising forming at least one deep trench capacitor in the carrier substrate before the redistribution structure is formed.  
Yu discloses forming a capacitor (Fig. 23, 64; ¶40) in the carrier substrate (Fig. 23, 68; ¶40) but is silent on the type of capacitor.
Da discloses a similar device where the carrier substrate (Fig. 4, 425; ¶43) comprises TSV and a deep trench capacitor (Fig. 4, 400; ¶44).
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to add deep trench capacitors to the carrier substrate to provide independent voltage supplies to various circuit loads such as central processing units, graphics processing units, caches, signal I/O's, memory, etc.
Regarding claim 20, Yu discloses the package structure as claimed in claim 1 1, further comprising at least one deep trench capacitor formed in the reinforced plate.

Da discloses a similar device where the carrier substrate (Fig. 4, 425; ¶43) comprises TSV and a deep trench capacitor (Fig. 4, 400; ¶44).
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to add deep trench capacitors to the carrier substrate to provide independent voltage supplies to various circuit loads such as central processing units, graphics processing units, caches, signal I/O's, memory, etc.
Claim 20 should be dependent from claim 15.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 20170301650 A1; Yu) in view of Hsu et al. (US 20210391283 A1; Hsu).
Regarding claim 9, Yu discloses the method for forming a package structure as claimed in claim 8, but is silent on wherein the second redistribution structure comprises a plurality of second polymer-containing layers and a plurality of second conductive features.  
Yu discloses polymer layers forming a second RDL structure but is silent on using a plurality of second polymer-containing layers and a plurality of second conductive features. 
Hsu discloses a second RDL structure (Fig. 7, 70; ¶40) on a bottom surface of a substrate comprising a plurality of second dielectric layers and a plurality of second conductive features. 

Regarding claim 18, Yu discloses the package structure as claimed in claim 17, but is silent on wherein the second redistribution structure comprises a plurality of second polymer-containing layers and a plurality of second conductive features.
Yu discloses polymer layers forming a second RDL structure but is silent on using a plurality of second polymer-containing layers and a plurality of second conductive features. 
Hsu discloses a second RDL structure (Fig. 7, 70; ¶40) on a bottom surface of a substrate comprising a plurality of second dielectric layers and a plurality of second conductive features. 
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have a second RDL structure for making multiple electrical connections.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 20170301650 A1; Yu) in view of Bhagavat et al. (US20190326273 A1; Bh).
Regarding claim 11, Yu discloses a method for forming a package structure, comprising: forming a plurality of conductive vias (Fig. 23,66; ¶43) in a carrier substrate (Fig. 23,68; ¶43); forming a redistribution structure (Fig. 23, 26/28/31/32; ¶41) over the carrier substrate, wherein the redistribution structure has a plurality of polymer-containing layers (Fig. 23, 28/32; ¶16,18,41) and a plurality of conductive features (Fig. 
The purpose of the connectors is for bonding to a package substrate.
Bh discloses a similar device where conductive connectors (Fig. 4, 130; ¶28) are bonded to a package substrate (Fig. 4, 120; ¶28)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to bond the conductive connectors to a package substrate for electrically connecting chips to a circuit board.
Claim 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 20170301650 A1; Yu) in view of Bhagavat et al. (US20190326273 A1; Bh) and further in view of Lin et al. (US 20200161242 A1; Lin).
Regarding claim 12, Yu in view of Bh discloses the method for forming a package structure as claimed in claim 11, further comprising: forming a dielectric layer in the carrier substrate; forming a conductive material over the dielectric layer; and partially removing the conductive material, wherein the remaining portions of the conductive material form the conductive vias.
Lin discloses forming a dielectric layer (Fig. 14B, 153; ¶373)  in the carrier substrate (Fig. 14B, 2; ¶373); forming a conductive material  (Fig. 14B, 156 electroplating process; ¶373) over the dielectric layer; and partially removing the conductive material, wherein the remaining portions of the conductive material form the conductive vias  (Fig. 14B,157; ¶373).
Lin discloses forming a TSV using an electroplating process for depositing metal. The process of electroplating a TSV comprises plating liner and filler layers to overflow 
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to add a dielectric layer between the metal and the substrate to prevent diffusion between layers, to form the conductive components of the TSV by electroplating as a known technique to those skilled in the art. Also, one of ordinary skill in the art would have been capable of applying the known technique(s) to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. MPEP 2143 (I) (D)
Regarding claim 13, Yu in view of Bh and Lin discloses the method for forming a package structure as claimed in claim 12, further comprising thinning the carrier substrate (Fig. 22, 68; ¶43 Yu) to expose the conductive vias (Fig. 23, 66; ¶43 Yu) after the chip structures (Fig. 23, 136; ¶42 Yu) are disposed and before the carrier substrate is bonded to the package structure (Fig. 4, 120; ¶28 Bh).
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to bond the conductive connectors to a package substrate for electrically connecting chips to a circuit board.
Regarding claim 14, Yu in view of Bh the method for forming a package structure as claimed in claim 11, further comprising: partially removing the carrier substrate (Fig. 18, 68; ¶43 Yu) to form a plurality of openings in the carrier substrate; forming a conductive material to at least partially fill the openings (Fig. 18, 66; ¶43 Yu); but is silent on and partially removing the conductive material, wherein the remaining portions of the conductive material form the conductive vias.

Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to form the conductive components of the TSV by electroplating as a known technique to those skilled in the art. Also, one of ordinary skill in the art would have been capable of applying the known technique(s) to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. MPEP 2143 (I) (D)
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 20170301650 A1; Yu) in view of Bhagavat et al. (US20190326273 A1; Bh) and further in view of Dabral et al. (US 20200204067 A1; Da).
Claim 20 should depend on claim 15
Regarding claim 20, Yu in view of Bh the package structure as claimed in claim 1 1, further comprising at least one deep trench capacitor formed in the reinforced plate.
 Yu discloses forming a capacitor (Fig. 23, 64; ¶40) in the carrier substrate (Fig. 23, 68; ¶40) but is silent on the type of capacitor.
Da discloses a similar device where the carrier substrate (Fig. 4, 425; ¶43) comprises TSV and a deep trench capacitor (Fig. 4, 400; ¶44).
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to add deep trench capacitors to the carrier substrate to .
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 20170301650 A1; Yu).
Regarding claim 16, Yu discloses the package the package structure as claimed in claim 15, wherein the reinforced plate (Fig. 23, 68; ¶43) has a first thickness, the redistribution structure has a second thickness (Fig. 23, 26/28/31/32; ¶41), but is silent on and a ratio of the first thickness to the second thickness is in a range from about 0.5 to about 1.
	However Yu discloses that more dielectric layers and conductive layers may be formed between 70 and 68. (40) This would add to the RDL structure allowing it to increase in size within the claimed range of about 0.5 to about 1.
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date to adjust the size of the RDL structure for providing more electric routing capabilities. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE C TYNES JR./           Examiner, Art Unit 2816